Wallace, C. J., concurring in the judgment, but dissenting from the opinion in part:
I concur in the judgment, but I dissent from the opinion of Mr. Justice Crockett, which maintains the validity of that portion of section three thousand six hundred and ninety-six of the Political Code, which provides that the State Board of Equalization shall determine the amount of delinquency likely to occur in the collection of taxes. In my opinion it is not competent to the Legislature to substitute the judgment of the Board for its own upon that matter, and I think that its exercise by the Board is substantially the exercise of legislative power in the important respect of fixing the rate of taxation to be levied for the support of the State Government.